

116 HRES 261 IH: Strongly condemning the February 2019 terrorist attack in India, offering condolences to the family and friends of the victims, and reaffirming solidarity with the people of India.
U.S. House of Representatives
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 261IN THE HOUSE OF REPRESENTATIVESMarch 27, 2019Mr. Perry submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONStrongly condemning the February 2019 terrorist attack in India, offering condolences to the family
			 and friends of the victims, and reaffirming solidarity with the people of
			 India.
	
 Whereas, on February 14, 2019, a Pakistan-based terrorist organization attacked an Indian Central Reserve Police Force convoy, killing at least 40 Indian paramilitary forces and wounding at least 44 others;
 Whereas the United States and United Nations (U.N.) designated terrorist group Jaish-e-Mohammad (JeM) has claimed responsibility for the attack;
 Whereas the Department of State has designated JeM as a foreign terrorist organization since December 26, 2001;
 Whereas JeM is one of numerous terrorist groups that receive safe haven in Pakistan; Whereas the Department of State’s 2017 Country Reports on Terrorism states, The Pakistani government failed to significantly limit Lashkar e-Tayyiba (LeT) and JeM from openly raising money, recruiting, and training in Pakistan.;
 Whereas LeT conducted the 2008 Mumbai attacks that killed more than 160 individuals and injured at least 300 others in a series of attacks that targeted a railway station, a popular restaurant, a hospital, two hotels, and a Jewish center;
 Whereas the 2017 Country Reports on Terrorism also states, The Pakistani government did not restrict the Afghan Taliban and the Haqqani Network from operating in Pakistan-based safe havens while threatening U.S. and Afghan forces in Afghanistan.;
 Whereas, in 2017, the Financial Action Task Force (FATF), an international body focused on combating terrorist financing, continued to state concern that Pakistan’s outstanding gaps in the implementation of the U.N. Security Council’s sanctions regimes against ISIL (Da’esh) and al-Qaida have not been resolved, and that U.N.-listed entities, including LeT and its affiliates, were not effectively prohibited from raising funds in Pakistan, nor being denied financial services;
 Whereas, in June 2018, the FATF placed Pakistan on the grey list due to the country’s strategic deficiencies in its antimoney laundering and combating financing of terrorism regime;
 Whereas, in February 2019, the FATF assessed Pakistan’s progress towards delisting and stated, [Pakistan] does not demonstrate a proper understanding of the TF [terrorism financing] risks posed by Da’esh, al-Qa’ida, Jamaatud Dawa, Falah-i-Insaniyay Foundation, LeT, JeM, the Haqqani Network, and persons affiliated with the Taliban;
 Whereas the United States and India share a mutually beneficial political, economic, and security partnership;
 Whereas, in 2005, the United States and India launched a strategic partnership that served to broaden and deepen the security cooperation between the two countries;
 Whereas the security cooperation between the United States and India plays an essential role in combating terrorism in the region, including the India-U.S. Counterterrorism Joint Working Group;
 Whereas the United States and India have pledged to strengthen cooperation against terrorist threats from groups, including al-Qaida (AQ), ISIS, JeM, LeT, and D-Company; and
 Whereas the United States is committed to working with the Government of India to combat terrorism in all forms: Now, therefore, be it
	
 That the House of Representatives— (1)condemns in the strongest terms the recent terrorist attack in India that resulted in the tragic loss of 40 lives;
 (2)offers its deepest condolences to the family and friends of the victims and to India, and reaffirms its solidarity with the Indian people;
 (3)honors the memory of the 40 Indian paramilitary force members whose lives were tragically lost in this horrific attack;
 (4)urges the Government of Pakistan to end immediately its support, including access to a safe haven, to terrorist groups operating on its soil, whose goals are to sow chaos, violence, and terror in the region;
 (5)recognizes the threat posed by Jaish-e-Mohammad and other terrorist organizations being provided safe haven in Pakistan and reaffirms the United States commitment to addressing Pakistan’s harboring and support of internationally recognized terrorist organizations;
 (6)recognizes the significant efforts made by the Government of India to combat terrorism; and (7)reaffirms the United States commitment to working with the Government of India to combat terrorism in all forms.
			